lN THE UN|TED STATES DlSTRlCT COURT
FOR THE MlDDLE DlSTRlCT OF PENNSYLVAN|A

 

UN|TED STATES OF AMER|CA,
v. 3:16-CR-91
(JUDGE MAR|AN|)
RAFAEL LORA,
Defendant.
413 ORDER
AND NOW, THlS 99 AY OF JANUARY, 2019, upon consideration of

Defendant’s Motion to Suppress Evidence (the “Nlotion to Suppress") (Doc. 183), |T lS

HEREBY ORDERED THAT:
1. Defendant's Motion to Suppress (Doc. 183) is DEN|ED.

2. The Court will issue a separate scheduling order to calendar a telephone conference

with the parties to schedule this matter for trial.

  

 

noan o. MSriani__
United States District Judge

